Title: To Benjamin Franklin from Jean-Hyacinthe Magellan, 2 August 1774
From: Magellan, Jean-Hyacinthe de
To: Franklin, Benjamin


Monsieur
A Paris ce 2. Aout 1774
Celui qui vous presentera Cette Lettre est Mr. Ludwig, Neveu du Celebre Mr. Ernest de Leipsick et fils de Mr. Ludwig savant Medecin de la meme Ville, que j’ai l’honneur de vous recommender comme digne de votre connoissance. Il voyage pour s’instruire avec les Savants Etrangers, et pense de passer quelque tems à Londres. Le plaisir que vous prenez à recevoir les gens de merite comme Mr. Ludwig, m’encourage à prendre cette Liberté dans la consideration que vous ne manquerez pas d’en etre content.
Je pense que mon Retour en Angleterre sera vers la fin du courant mois et ce sera alors que j’aurai la satisfaction de vous repeter Combien je suis avec toute Consideration possible et vrai attachement de Coeur Monsieur votre tres humble et tres obéissant serviteur
Magalhaens

P.S.  Tous vos amis ici me prient de vous representer leurs respects, et en particulier Mr. Le Marquis de Courtenvaux Mr. Le Roy et Mr. de Bourg. Ce dernier parle d’aller faire un tour en Angleterre ce Automne. Tous vos petites Commissions furent rendues et delivrés au plutot possible après que j’ai pû les avoir ici ce qui ne fut point aussitôt comme mon arrivée à cause du grand retard du vaisseau qui apportait ma male.

 
Addressed: A Monsieur / Mr. Le Dr. Franklin / Craven Street near Charing / Cross / in the Strand / London
